Citation Nr: 1137020	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for a service-connected lumbar spine disability, assigned staged ratings of 10 percent disabling effective August 31, 2006; then 20 percent disabling effective August 25, 2009, and 40 percent disabling beginning August 24, 2010, to include a separate disability rating for bilateral peripheral neuropathy.  

2.  Entitlement to an effective date earlier than August 31, 2006, for the grant of service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2008, which granted service connection for residuals of low back strain, and assigned a 10 percent rating, effective August 31, 2006.  The Veteran appealed both the assigned rating and the effective date.  While in appellate status, the RO granted a 20 percent rating for the service-connected low back condition, effective August 25, 2009, in an April 2010 rating decision.  Subsequently, in a rating decision dated in January 2011, a higher rating of 40 percent was granted for the low back disability, which was also expanded to include degenerative joint disease and degenerative disc disease of the lumbar spine, effective August 24, 2010.  The three-tiered rating issue remains on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In March 2011, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

In a July 2009 written statement, the Veteran indicated that he was not claiming entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  Therefore, as a TDIU claim is expressly not raised by the record, such is not part of the appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a current disability rating higher than 10 percent for bilateral peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Beginning August 31, 2006, the Veteran's service-connected lumbar spine disability was manifested by forward flexion greater than 60 degrees, combined range of motion greater than 120 degrees, without spasms, pain, or guarding resulting in abnormal spinal curvature, incapacitating episodes or ankylosis, with pain which did not result in any additional functional impairment.  

2.  Beginning September 4, 2008, service-connected degenerative joint disease and degenerative disc disease of the lumbar spine has been manifested by forward flexion less than 30 degrees, but without incapacitating episodes requiring bedrest in excess of 6 weeks, or ankylosis.  

3.  As of February 10, 2009, but no earlier, sciatic neuropathy of the right lower extremity is manifested by subjective radiation of pain, positive straight leg raising test, and diminished deep tendon reflexes at times, without sensory impairment, loss of muscle strength, or atrophy.   

4.  As of February 10, 2009, but no earlier, sciatic neuropathy of the left lower extremity is manifested by subjective radiation of pain, positive straight leg raising test, and diminished deep tendon reflexes at times, without sensory impairment, loss of muscle strength, or atrophy.   

5.  The schedular criteria are adequate.

6.  In a December 1991 rating decision, the RO denied service connection for a back condition; the Veteran did not appeal that decision.  

7.  The next claim for service connection for a back condition was received August 31, 2006; service connection for a lumbar spine disability was granted in a June 2008 rating decision, effective August 31, 2006.  


CONCLUSIONS OF LAW

1.  Beginning August 31, 2006 and prior to September 4, 2008, the criteria for an evaluation in excess of 10 percent for a service-connected lumbar spine disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).    

2.  Beginning September 4, 2008, the criteria for an evaluation of 40 percent, but no higher thereafter, for a service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).   

3.  As of February 10, 2009, but no earlier, the criteria for an evaluation of 10 percent for sciatic neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).  

4.  As of February 10, 2009, but no earlier, the criteria for an evaluation of 10 percent for sciatic neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).  

5.  The criteria for an effective date prior to August 31, 2006, for the award of service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.400 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

However, this case involves the rating and effective date assigned in an initial rating decision; once service connection is granted the claim is substantiated, and additional notice is not required for downstream elements of the assigned ratings and effective date, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, in a letter dated in April 2009, the Veteran was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  This notice was in accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); other notice requirements mandated by that decision were found to be beyond the scope of notice required by the VCAA in a Federal Circuit Court decision which vacated that decision.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  Specifically, the Federal Circuit Court held that that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life."  In addition, he was given information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's VA and service treatment records have been obtained, as have other treatment records adequately identified by the Veteran.  VA examinations were provided in March 2008, August 2009, and November 2010; those examinations describe the disabilities in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence, including in the Veteran's March 2011 Travel Board hearing testimony, indicating that there has been a material change in the service-connected disorder since this last evaluation.  38 C.F.R. § 3.327(a).  At the Veteran's Travel Board hearing in March 2011, he was advised to submit additional evidence he mentioned, which was received in March 2011.  VA records that he mentioned were subsequently obtained, and a supplemental statement of the case issued in May 2011.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Initial Staged Ratings

A.  Factual Background

Service treatment records show that the Veteran was seen on numerous occasions from November to December 1990 for complaints of low back pain.  After service, his initial claim for service connection for a back condition was denied, but a new claim, received in August 2006, eventually resulted in a grant of service connection for a low back disability, effective August 31, 2006.  

In statements dated in December 2006 and December 2007, J. Carlson, D.C., wrote that the Veteran stated that he had never fully recovered from his injuries and had had multiple episodes of low back pain which would disable him for months at a time.  Dr. Carlson interpreted X-rays as showing grade I spondylolisthesis accompanied by lumbar spine subluxations.  

On a VA examination in March 2008, the Veteran stated that he had constant low back pain going into the right leg to the toes, which was at an intensity of 6/10.  He said that he had flare-ups of pain of 8/10 which occurred 3-4 times a year, precipitated by rapid twisting motion, bending with rapid extension of the back, heavy lifting or exercises, and lasted 2-3 weeks.  The symptoms were eased by rest.  He did not describe any additional limitation of motion or functional impairment during the flare-ups.  He also stated that he had numbness in the right foot 2-3 times a week with prolonged standing or sitting, lasting 2 hours.  He said he had weakness that was constantly present.  He said that there were no effects on his occupation as he had occasional pain but worked through.  He said he needed assistance with dressing but otherwise had normal daily activities.  

On examination, flexion was to 90+ degrees (with complaints of pain at 50 degrees), extension to 30 degrees, lateral flexion to 25 degrees to the left and 30 degrees to the right, and rotation 30 degrees to the left and 30 degrees to the right.  There was lumbar muscle tenderness without spasm.  There was no change in motion upon repeated and resisted testing of the spine five times within the ranges of motion noted, and no additional limitation was noted.  There was tenderness with preserved spinal contour and normal gait, without spasm or guarding.  There was no ankylosis.  Sensory examination was normal to light monofilament touch.  Motor examination showed normal tone and strength without atrophy.  Reflexes were 2+/4 bilaterally.  Lasegue's sign was normal.  

VA treatment records show that in July 2008, the Veteran was evaluated for his back pain.  On examination of the spine there was normal spine curvature, with mild tenderness in the lumbar area.  Peripheral neurological examination was normal to light touch and pinprick, but straight leg raising was positive, and he was referred for an MRI.  A magnetic resonance imaging (MRI) scan of the lumbar spine in August 2008 resulted in an impression of facet hypertrophy with mild facet arthrosis at multiple levels, and broad-based predominantly central annular bulging, moderate at the L3 to S1 levels.  The scan was negative for localized herniation or extrusion of nucleus pulposus, foraminal or lumbar spinal stenosis.  No conus abnormality was seen.  The primary diagnostic code was "minor abnormality."  

S. Spann, M.D., wrote, in September 2008 concerning an evaluation of the Veteran in August 2008.  This evaluation showed slight increased left paralumbar hypertrophy.  There was no sciatic notch tenderness and no sacroiliac joint tenderness.  Heel and toe walk was normal.  Forward flexion was to the distal thigh and extension was to 10-15 degrees.  The impression was history of low back pain and vertebral fracture of L4.  Dr. Spann stated in his September 2008 letter that deep tendon reflexes were 1+ and symmetric.  Seated and supine straight leg raising tests were negative.  Muscle strength in the lower extremities was 5/5.  After reviewing the Veteran's X-rays and MRI films obtained in August 2008, Dr. Spann stated that the Veteran had grade I spondylolisthesis with spondylolysis at the L5 transitional level, along with hypertrophy of the transverse process at the transitional level.  He suspected that his history of L4 fracture was likely the spondylolysis.

D Burritt, D.C., wrote, in September 2008, concerning an evaluation of the Veteran on September 4, 2008.  There was tenderness on the right at L3-S1.  Moderate to severe muscle spasms were noted in the left lumbar paraspinals.  Restricted motion was noted, specifically, lumbar flexion was to 20 degrees, extension to 10 degrees, lateral flexion to 10 degrees to the left and 15 degrees to the right, and rotation 20 degrees to the left and 10 degrees to the right.  All of these movements were reported to be associated with pain.  There were positive signs of nerve compression, and he showed an antalgic posture to the right.  

The Veteran was evaluated by R. Lesser, M.D., on February 10, 2009.  The Veteran demonstrated clinically markedly diminished range of motion with reports of severe pain.  He also had abnormal gait, reflexes and "special exams."  Range of motion was limited, with flexion was to 10 degrees, and extension to less than 5 degrees, all with pain.  He commented that the Veteran had a history of severe, chronic lumbosacral pain accompanied by radiculopathy of the L4-5 and L5-S1 root distributions, consistent with clinical findings.  He had leg pain and weakness.  Straight leg raising was positive at 20 degrees on the right and 15 degrees on the left.  Deep tendon reflexes were 0.  

In April 2009, statements were received from the office manager and administrative assistant of Carlson Chiropractic, where the Veteran worked as a chiropractor.  These individuals noted that he had periodic episodes of pain which rendered him unable to provide various treatments to patients.  He was unable to stand straight and face forward, as his body twisted to the left, forcing him to walk with a sideways gait.  

Dr. Carlson write, in April 2009, that the Veteran had worked as his associate for three years, and he said that the Veteran had periodic episodes of low back pain that rendered him unable to perform many aspects of his job.  These exacerbations were unpredictable and provoked by routine daily activities of life.  

On a VA examination in August 2009, the Veteran, who is a chiropractor, stated that during flare-ups he could not do his chiropractic therapy on patients because he could not bend over the table, which significantly impaired his ability to work.  He said he found some relief with physical therapy and occasional chiropractic adjustments.  He described the pain as very severe during the acute onset, ranging from 8 to 10, and that it could be precipitated by multiple factors, such as bending over, lifting, or stepping off a curb.  The duration of the severe pain was from 1 to 2 days, and occurred approximately every 6 to 8 weeks.  He said that at times he was incapacitated and must remain at bedrest when he was having pain.  During a flare-up he had severe muscle spasm, usually on the left side; because of the pain and muscle spasm, he was unable to flex or extend his back, or effectively turn or bend to the right.  He also reported that with the muscle spasms, he had stiffness, pain and weakness of the low back, sciatic pain to the right foot, and sciatic pain to the left hip.  When not experiencing a flare-up, he was able to perform his occupational duties, and other activities.  

On examination, the Veteran's upper thoracic spine was about 3/4 inch to 1 inch to the left of the area of L4-5, but there was no curvature, scoliosis, or kyphosis identified.  His gait was impaired as he listed to the left, and he could not stand erect on the examination.  Forward flexion was to 15 degrees; extension to 5 degrees; left lateral flexion to 5 degrees, right lateral flexion to 15 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 15 degrees.  Palpation did not elicit any significant tenderness in the paraspinal muscles.  He was unable to put his shoes on unassisted.  He had significant pain with motion, primarily due to muscle spasm in the left paraspinal muscles.  There was no weakness detected, no atrophy, and no guarding.  His muscle spasm resulted in abnormal gait and the thoracic spine left of midline.  He had lost most of his lordotic curve.  There was no ankylosis and his back musculature was quite well-developed.  Deep tendon reflexes were 2+ and equal and both knees, 1+ at the right ankle, and absent at the left ankle.  Sensory examination was normal.  There was increased weakness with repetitive extension, lumbar spine flexion, and external rotation.  Straight leg raising was positive.

Dr. Lesser wrote, in August 2010, that the Veteran demonstrated clinically markedly diminished range of motion with reports of severe pain.  He also had abnormal gait, and reflexes.  Flexion was to 10 degrees, and extension to less than 5 degrees, all with pain.  Deep tendon reflexes were 0/5 bilaterally.  He stated that the Veteran had at least 6 episodes per year, each of which lasted between two and four weeks.  He was symptomatic 18 weeks per year.  He had a history of severe, chronic lumbosacral pain accompanied by radiculopathy of the L4-5 and L5-S1 root distributions, consistent with clinical findings.  He had leg pain and weakness.  

On a VA examination in November 2010, the Veteran emphasized to the examiner that he had fractured L4 vertebra, which he had sustained when running in the dark while on active duty, when he stepped in a pothole.  The examiner noted that the file did not contain documentation of an L4 fracture.  The Veteran said that he had decreased range of motion with flare-ups which occurred every 2 to 4 months, and lasted between 2 and 4 weeks.  On examination, the Veteran's posture and gait were normal.  He did not have any abnormal spinal curvatures or ankylosis.  There were no spasms, atrophy, or weakness.  Guarding, pain with motion, and tenderness were present.  Lumbar flexion was to 25 degrees, extension to 10 degrees, lateral flexion to 15 degrees to the left and 15 degrees to the right, and rotation 20 degrees to the left and 20 degrees to the right.  There was no objective evidence of pain on active range of motion, or following repetitive range of motion.  

Peripheral nerve reflexes were 1+ on the left, noted to be hypoactive, and 2+ on the right, noted to be normal.  Sensory examination was normal, as was detailed motor examination.  Muscle tone was normal and there was no atrophy.  The diagnosis was degenerative disc disease and degenerative joint disease of the lumbar spine.  The Veteran said he had lost 9 weeks of work during the last 12-month period due to his back pain.  The effect on his job was that he was assigned different duties and increased absenteeism.  He had decreased mobility and pain.  

At his Board hearing before the undersigned in March 2011, the Veteran testified concerning his back condition.  He is a chiropractor, and stated that during his exacerbations he essentially stayed lying down treating himself, or having his aides treat him, while at work.  He said during these times, he was not able to stand up straight.  Someone had to pick him up at home and drive him to his clinic, where they would help him in, then treat him for multiple hours on end.  He said that previously, when he had been in practice with another doctor, he could stay home during a flare-up, but now that he was on his own, he could not.  He stated that although he went into work, he did not treat patients, but that he had to be present in the facility.  He indicated that if one of his patients had his symptoms, he would have prescribed bedrest, and that a VA doctor would tell him to stay in bed, but that he could not stay in bed and make a living, so he would crawl into work, and stay in bed at his clinic.  

In March 2011, the Veteran submitted records of chiropractic treatment of himself, by himself, from February 2010 to November 2010.  In February 2010, he reported that he had unloaded a box from a truck that day and had increased back pain.  He said that he had seen VA doctors for his condition, and that Dr. Price at the VA had recommended possible discectomy or spinal fusion.  In June 2010, he reported one day of pain after a long flight from Ohio to Texas.  In October 2010, he reported that he had stepped off a curb that day and felt a sharp pain in the low back.  Also following his hearing in March 2011, VA treatment reports from 2008-2011 were associated with his claims file, with a signed statement waiving initial RO review.   

B.  Legal Authority

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For disabilities of the spine, the rating schedule includes a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243 (2011).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id. 

As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Under the general formula for rating back disabilities, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243 Note (1).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994).  

When evaluating musculoskeletal disabilities, VA must consider whether a higher rating is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).  

Intervertebral disc syndrome may be rated based on the general formula for rating spine disabilities, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

When rated based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

C.  Analysis

In this case, the RO assigned staged ratings for the Veteran's low back disability, with a rating of 10 percent disabling effective August 31, 2006; 20 percent disabling effective August 25, 2009, and 40 percent disabling beginning August 24, 2010.  See Fenderson, supra.  The period for consideration in this case extends from the August 31, 2006, the effective date of the grant of service connection, to the present.  See Hart, supra.

	General Formula

For the period from August 2006 to August 2009, the Veteran was assigned a 10 percent rating for his service-connected low back condition.  The findings on the VA examination in March 2008 are consistent with the criteria contemplated for a 10 percent rating, cited above.  Flexion was to 90 degrees, and the combined range of motion was 235 degrees.  There was tenderness with preserved spinal contour and normal gait, without spasm or guarding.  Although the Veteran had pain on flexion beginning at 50 degrees, there was no change in motion upon repeated and resisted testing of the spine five times within the ranges of motion noted, and no additional limitation was noted.  "Pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," 38 C.F.R. § 4.40, in order to constitute functional loss.  Id.  

The Veteran did not exhibit additional functional impairment on the March 2008 VA examination.  In addition, he did not describe any additional limitation of motion or functional impairment during the flare-ups, and he said that there were no effects on his occupation, as he had occasional pain but worked through it.  

The VA outpatient evaluation in July 2008, although considerably more limited in scope, did not reveal symptoms reflective of a higher rating.  In this regard, at that time, there was normal spine curvature, with mild tenderness in the lumbar area, and he did not report any symptoms in the low back, other than pain.  Likewise, Dr. Spann's August 2008 examination of the Veteran, while limited, did not show any findings indicative of a higher rating.  Moreover, Dr. Spann's impression was history of low back pain.  Accordingly, an evaluation in excess of 10 percent is not warranted for this period. 

The following month, in September 2008, the Veteran was evaluated by Dr. Burritt, a chiropractor at Carlson Chiropractic, where the Veteran was also employed.  His findings included severe paraspinal tenderness, limitation of motion in all spheres, including flexion limited to 20 degrees, and moderate to severe muscle spasms.  Although there is no explanation in the file for the sudden increase in symptomatology, with respect to limitation of flexion, all subsequent examinations, both private and VA, have shown comparable findings.  In particular, flexion has been shown to be limited to 25 degrees or less on several later examinations, and forward flexion to 30 degrees or less warrants a 40 percent rating under the general formula.  Accordingly, a 40 percent rating is warranted, effective September 4, 2008, the date of Dr. Burritt's evaluation of the Veteran.  

A rating in excess of 40 percent is not warranted for any time during the appeal period, however.  As noted above, under the General Formula, a higher rating requires unfavorable ankylosis of the entire thoracolumbar spine.  In this case, the Veteran has exhibited a positive range of motion, albeit limited, in all directions.  Moreover, unfavorable ankylosis is required for a higher 50 percent rating.  This contemplates that the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (5).  None of these symptoms have been shown or claimed, nor is there fixation of the spine.  Hence, a higher rating based on the general formula is not warranted.  

In considering whether a higher rating based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, is warranted, pursuant to DeLuca, supra, the appellant clearly does have pain that limits his range of motion, particularly when he is suffering a flare-up.  However, pain associated with motion is fully contemplated in the current 40 percent evaluation, which includes the equivalent of no effective motion beyond the neutral position, i.e., favorable ankylosis.  There is no evidence suggesting that pain, weakness, fatigue, or incoordination associated with motion results in the equivalent of unfavorable ankylosis.  As such, a higher rating based on pain and functional loss is not warranted.  

      Neurological Symptoms

Under the general formula for rating back disabilities, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243 Note (1).  The Veteran is in receipt of a separate 20 percent rating for urinary incontinence and a noncompensable rating for erectile dysfunction, pursuant to this provision.  The ratings for those conditions are not on appeal.  

The Veteran contends that he has symptoms of radiculopathy in his lower extremities.  

Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.123 (2011).

Dr. Lesser, in February 2009 and again in August 2010, found that the Veteran had positive straight leg raising at 20 degrees on the left and at 15 degrees on the right.  Deep tendon reflexes were absent.  He commented that the Veteran's lumbosacral pain was accompanied by radiculopathy of the L4-5 and L5-1 nerve root distributions, consistent with clinical findings.  He said that the Veteran had leg pain and weakness.  The VA examination in April 2009 also found straight leg raising tests to be positive, this time at 30 degrees on the right and 10 degrees on the left.  Lasegue's sign was also positive.  Deep tendon reflexes were 2+ and equal and both knees, 1+ at the right ankle, and absent at the left ankle.  Sensory examination was normal.  Straight leg raising was positive.  On the VA examination in November 2010, peripheral nerve reflexes were 1+ on the left, noted to be hypoactive, and 2+ on the right, noted to be normal.  

Thus, beginning with Dr. Lesser's February 2009 report, the Veteran has consistently displayed findings of radicular symptoms, in particular, straight leg raising tests and decreased or absent deep tendon reflexes.  Dr. Lesser indicated the symptoms were consistent with his back disability.  Accordingly, the Board finds that the Veteran's symptomatology more closely approximates the criteria for a 10 percent rating in each lower extremity, effective the date of Dr. Lesser's first evaluation.  As such, separate 10 percent ratings are warranted based on symptoms comparable to mild incomplete paralysis of the right and left lower extremities, effective February 10, 2009.  

A rating in excess of 10 percent for sciatic neuropathy of either lower extremity is addressed below in the remand portion of this decision.   Bernard v. Brown, 4 Vet. App. 384 (1993). 

Additionally, entitlement to a separate compensable rating prior to February 10, 2009, is not warranted.  On the VA examination in March 2008, the Veteran complained of numbness and weakness in the lower extremities.  On examination, however, sensation, motor function and strength, reflexes, and Lasegue's tests were all normal and there was no atrophy.  In July 2008, he was noted to have normal sensation, but straight leg raising was positive.  Dr. Spann, in August 2008, however, found straight leg raising to be negative.  Deep tendon reflexes were 1+, and strength was normal.  Thus, the isolated, inconsistently shown symptoms prior to the February 2009 evaluation do not more closely approximate mild incomplete paralysis.  

	Incapacitating Episodes

The Veteran has been diagnosed as having degenerative disc disease, although he does not have herniated nucleus pulposus.  As an alternative to the general formula, intervertebral disc syndrome may be rated based on incapacitating episodes, if a higher rating would result, after the ratings are combined under 38 C.F.R. § 4.25.  Based on the above decisions and extant ratings, under the general formula, the combined rating for the low back symptoms and associated neurological symptomatology is as follows:  10 percent effective August 31, 2006 for the low back symptoms; 40 percent effective September 4, 2008, for the low back symptoms; 50 percent effective February 10, 2009, for the low back and bilateral lower extremity symptoms; and 60 percent effective November 26, 2010, which is the effective date of the assignment of a 20 percent rating for urinary incontinence (not a subject of this decision).  38 C.F.R. §§4.25, 4.26.

As detailed above, ratings based on incapacitating episodes are based on the duration of such episodes over a 12-month period, and an incapacitating episode is defined as period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

When rated based on incapacitating episodes over a 12-month period, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two week; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  

Dr. Carlson stated, in December 2006 and December 2007, that the Veteran stated that he had multiple episodes of low back pain which would disable him for months at a time.  However, no specific periods were identified, and on the March 2008 VA examination, the Veteran said that he had flare-ups of pain of 8/10 which occurred 3-4 times a year, and lasted 2-3 weeks.  Notably, he did not describe any additional limitation of motion or functional impairment during the flare-ups.  He said that there were no effects on his occupation as he worked through the pain.  Moreover, although the MRI in July 2008 showed a number of abnormalities, including bulging discs, the ultimate conclusion was of "minor abnormality."  There is no other evidence indicating incapacitating episodes of the required duration, and which required physician-prescribed bedrest and treatment specific to the period prior to September 4, 2008.  Accordingly, a rating in excess of 10 percent, based on intervertebral disc syndrome, is not warranted prior to September 4, 2008, and, therefore, a rating on this basis would not be more favorable.  

Effective September 4, 2008, as a result of this decision, a 40 percent or higher rating will be assigned based on the general formula.  For a higher rating of 60 percent, incapacitating episodes having a total duration of at least six weeks during a 12-month period are contemplated.  Effective November 26, 2010, however, his combined rating using the general formal is 60 percent; therefore, there is no benefit to a rating based on incapacitating episodes.  

There is evidence that the Veteran has flare-ups of back pain, and an analysis of incapacitating episodes must include both the duration and severity of his flare-up symptoms.  Concerning the duration, on the VA examination in August 2009, the Veteran said that the duration of the severe pain was from 1 to 2 days, and occurred approximately every 6 to 8 weeks.  This would be slightly less than 3 weeks per year, which is contemplated for a 20 percent rating.  

Dr. Lesser wrote, in August 2010, that the Veteran had at least 6 episodes per year, each of which lasted between two and four weeks, and that he was "symptomatic" 18 weeks per year.  On the November 2010 VA examination, the Veteran said he had lost 9 weeks of work during the last 12-month period due to his back pain.  These episodes exceed the 6 weeks required for a 60 percent rating, and it must next be determined whether the flare-ups constitute "incapacitating episodes."  

Turning to the severity of the flare-ups, at his hearing the Veteran testified that when he had been in practice with another doctor, he could stay home during a flare-up, but now that he was on his own, he could not.  However, absence from work is not the same thing as an incapacitating episode.  In addition, while he is competent to prescribe treatment, his ability to examine his own low back is necessarily limited to a certain extent by anatomical considerations.  

Moreover, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  In determining credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (Board must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

In this case, there is no evidence that any doctor, other than himself, has prescribed bedrest, or what he claims is the equivalent, i.e., going into his chiropractic office to be treated and lie down all day, and he has a pecuniary interest in the case.  There are also some credibility concerns with internal consistency and consistency with other evidence that render his statements, at a minimum, less probative.  For example, in his records of his own treatment of himself, he said that Dr. Price at the VA had recommended possible discectomy or spinal fusion.  VA treatment records have been obtained, however, and show no treatment by a Dr. Price, except as having performed the August 2009 compensation examination.  Not only was that examination for compensation, not treatment, purposes, but Dr. Price did not indicate in his report that any such advice had been proffered to the Veteran.  In any event, such a recommendation is not evidence of incapacitating episodes, but does illustrate a possible bias in favor of statements which make his disability appear more severe.  

At his hearing, the Veteran also testified, under oath, that he had not had any other injuries to his back since he got out of the military (Transcript, p 4).  This is contradicted not only by his own statements made earlier in connection with the appeal, but in numerous treatment records and examination reports, where the Veteran states that he had sustained post-service low back injuries, including in two motor vehicle accidents.  For instance, Cleveland Chiropractic College records dated in November 2001, report that he was physically fit, but two previous automobile accidents had compromised his lumbar and cervical spine with exacerbation occurring with injuries while working out in the gym.  In September 2001, he reported a history of a car accident at the age of 28, which resulted in a broken L4 pars.  This directly contradicts his current insistence that he fractured his L4 in service.  (Actually, the vertebra which was noted in service as a suspected, but not later confirmed, vertebral fracture was at L1, not L4.)  It must also be noted that his descriptions concerning these injuries have not been consistent.  While not directly relevant to the issue of the Veteran's rating, due to his entire lumbar spine condition being service-connected, his instances of inaccurate reporting of events which can be verified cast some doubt on his credibility as to events for which he is the sole source.  

Added to this is the increase in reported flare-ups from 3 weeks per year to 9 weeks per year one year later, and 18 weeks per year 3 months after that, with no corresponding increase in organic pathology.  In addition, there is his testimony that, as related at his hearing, his "bedrest," prescribed by himself, actually takes place in his office, and not in bed, because he is required to be on the premises, apparently to at least oversee treatment provided by his aides who are not chiropractors.  Elsewhere, the periods of flare-ups are described as periods of increased symptomatology; none of the other physicians who have reported them have noted that they require bedrest.  Dr. Carlson and his assistants described considerably increased symptomatology during flare-ups, and an inability to perform many of the functions of his job, but that is not a specific criteria for an incapacitating episode.  Given all of these factors, the Board finds that there is no credible, probative evidence that demonstrates that the Veteran has had incapacitating episodes of 6 weeks or more duration during a 12-month period.   

      Extraschedular Consideration

The Veteran contends that during flare-ups, he is unable to perform many of the actions required for him to operate his business as a chiropractor, and he has submitted statements to this effect from previous coworkers.  Thus, the Board must address the question of whether to refer the case for an extraschedular rating.  See Barringer v. Peak, 22 Vet. App. 242 (2008).  In this regard, the standard of marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-step analysis which provides additional guidance in determining whether referral for extraschedular consideration is appropriate.  See Thun, supra.  According to Thun, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In addressing the first step, the Board finds that the Veteran's back disability picture is contemplated by the rating schedule, which provides for higher evaluations for low back disorders, and for higher ratings for separate neurological manifestations.  Moreover, there is no symptomatology pertaining to the low back, which the Board has not considered in its evaluation.  In this regard, although the Veteran's stated difficulties with his job do not equate to incapacitating episodes, the symptoms of the Veteran's flare-ups have been evaluated and weighed in the assignment of the ratings under the general formula.  Therefore, the ratings are adequate, and referral for extraschedular consideration is not required.    

Because the schedular criteria are adequate, it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, supra.  Moreover, inasmuch as the schedular criteria are adequate, referral for extraschedular consideration is not appropriate in this case.

Summary 

In sum, for the reasons discussed above, the evidence supports the grant of a 40 percent rating, but no higher, for degenerative joint disease and degenerative disc disease of the lumbosacral spine, effective September 4, 2008.  In addition, the evidence is evenly balanced as to the presence of symptoms warranting separate 10 percent ratings for radiculopathy in each lower extremity, as neurological manifestations of the Veteran's service-connected low back condition, effective February 10, 2009.  In reaching these determinations, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Otherwise, the evidence does not more closely approximate the criteria for a higher rating for the Veteran's low back disability, and the preponderance of the evidence is against the claim for a higher rating for a lumbar spine disability.  Further, the rating criteria are adequate, and, other than the assigned staged ratings, there are no distinct periods of time during the appeal period during which the lumbosacral strain, or bilateral lower extremity radiculopathy, would warrant a higher rating to the extent indicated herein.  The preponderance of the evidence is against the claim for any other higher or separate rating, and, therefore, the benefit-of-the-doubt doctrine is inapplicable, and the remainder of the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra. 

III.  Earlier Effective Date

A June 2008 rating decision granted service connection for a lumbar spine disability, effective August 31, 2006.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.  Specifically, he contends that the effective date should be in 1991, when he was discharged from service.  He contends that when the initial claim was denied in 1991, he did not have the knowledge he now had to pursue the claim.  He states that both the VA and the military have admitted that the injury occurred during service, and he should be compensated for the years of pain and misery from the time of initial onset.   

The claims file reveals that the Veteran initially filed a claim for service connection for a back condition in July 1991.  Based on service treatment records and a VA examination in November 1991, the Veteran's claim was denied in December 1991.  He was informed of the decision in January 1992, and informed of his appellate rights.  The Veteran did not appeal that decision, and, accordingly, the December 1991 rating decision became final.  38 U.S.C.A. § 7105.  

The "purpose of the rule of finality is to preclude repetitive and belated readjudication of Veterans' benefits claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Id.  In this case, the claim was reopened with new and material evidence, and service connection was granted.  At his hearing, the Veteran said that he believed that pertinent evidence had not been properly considered by the RO at the time of the prior decision.  He was asked if he was claiming CUE in the prior final decision, and, after a discussion, indicated he would discuss the matter with his representative before taking any action.  Hearing transcript, pages 18-19.  Therefore, the issue of CUE in the prior rating decision is not before the Board at this time.  

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  Specifically, where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  

In this regard, the Veteran contends that he has had a back condition since service, and that VA and the military have acknowledged the disability began in service.  However, service connection would not have been granted if VA had not determined the condition was related to service.  In addition to a connection to service, a claim must be filed in order for compensation to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2006); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In particular, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).

The Veteran did not appeal the denial of his claim in 1991, and, therefore, the effective date awarded in the present case must be based on the next claim, received in August 2006.  Hence, the presently assigned effective date of August 31, 2006, is appropriate and there is no basis for an award of service connection for a lumbar spine condition prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An evaluation in excess of 10 percent for a service-connected lumbosacral spine disability, beginning August 31, 2006 and prior to September 4, 2008, is denied.

An evaluation of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine, beginning September 4, 2008, is granted, subject to the laws and regulations governing payment of monetary benefits.

Effective February 10, 2009, a separate 10 percent rating for right sciatic neuropathy is granted, subject to the laws and regulations governing payment of monetary benefits.

Effective February 10, 2009, a separate 10 percent rating for left sciatic neuropathy is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an effective date prior to August 31, 2006, for the grant of service connection for a lumbar spine disability is denied.  


REMAND

The Board has awarded a 10 percent rating for left and right sciatic neuropathy, respectively, effective February 10, 2009.   However, in order to ensure that the Veteran's due process rights have been protected, the issues of ratings greater than 10 percent are remanded for additional development, including notice to the Veteran.   See Bernard v Brown, 4 Vet. App. 384 (1993) (noting that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).

Accordingly, the case is REMANDED for the following: 

1.  Take all appropriate notice and developmental action regarding the issues of a rating higher than 10 percent for left and right sciatic neuropathy, respectively.  

2.  Contact the Veteran for the names and addresses of all medical providers who treated him for sciatic neuropathy/radiculopathy since March 2011.  Obtain all treatment reports pertinent to neuropathy since March 2011, consistent with the provisions of 38 C.F.R. § 3.159.

3.  Schedule a neurological examination to determine the nature and extent of any radiculopathy/sciatic neuropathy of the left and right lower extremities.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary, including an electromyogram (EMG) if appropriate, should be conducted.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to the following inquiry:

Please identify any findings related to the radiculopathy of the Veteran's left and right lower extremities and fully describe the extent and severity of those symptoms.  The examiner should specifically describe the severity of disability including any paralysis that is found. 
   
4.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


